                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                        :           DOCKET NO. 19-cr-00110


VERSUS                                          :           UNASSIGNED DISTRICT JUDGE


JAMES BERGERON                                  :           MAGISTRATE JUDGE KAY


                                            ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [doc.

#13] and in the transcript previously filed herein, [doc. #6] and having thoroughly reviewed the

record, with the defendant having waived the period for filing objections, [doc. #7] and concurring

with the finding of the Magistrate Judge under applicable law:

       IT IS ORDERED that the GUILTY PLEA entered by defendant JAMES BERGERON

on April 11, 2019 before Magistrate Judge Kathleen Kay is ACCEPTED by the court, pursuant to

the provisions of F.R.Cr.P. 11.

       SIGNED this 15th day of April, 2019.
